Citation Nr: 1717893	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  16-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a temporary total rating (TTR) under the provisions of 38 C.F.R. § 4.29 (2016), based on hospitalization from May 8, 2015, to June 15, 2015.  

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder, unspecified depressive disorder (PTSD).  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 1994.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which originally had jurisdiction over this appeal, and Louisville, Kentucky to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  At the hearing, he submitted additional evidence (two lay statements and a January 2017 VA physician's statement) not previously of record.  Moreover, additional VA treatment records were added to the Veteran's claims file after the most recent supplemental statement of the case (SSOC) was issued in October 2016.  At the hearing, the Veteran explicitly waived the right to initial review of this evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2016).  Moreover, because the substantive appeal in this case was filed after February 2, 2013, waiver is presumed absent an express request for Agency of Original Jurisdiction (AOJ) consideration.  See 38 U.S.C.A. § 7105(e) (West 2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  A will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran has hearing loss disability for VA purposes.  

2.  The Veteran did not require or receive treatment for his service-connected psychiatric disability for a period in excess of 21 days during hospitalization from May 8, 2015, to June 15, 2015.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for a TTR based on hospitalization from May 8, 2015, to June 15, 2015, have not been met.  38 C.F.R. § 4.29 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by January 2009 and January 2016 letters.  
See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  The Board further notes that the Veteran has been accorded VA audiological examinations on numerous occasions, as detailed below, including opinions addressing whether hearing impairment is present as alleged.  The examiners' diagnoses were based upon review of the claims file and audiological testing of the Veteran.  

This matter was remanded by the Board in order to schedule the Veteran for a hearing in November 2016.  The video conference hearing was held in February 2017, and a transcript is of record.  As such, the Board finds that the November 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Bilateral Hearing Loss

Service Connection Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., sensorineural hearing loss) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385 (2016), which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385 (2016), is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 (2016) does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's in-service exposure to loud noise and his current disability.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background and Analysis

The Veteran claims that he has bilateral hearing loss that is the result of inservice noise exposure.  

The STRs are negative for report of, treatment for, or diagnosis of hearing impairment.  These records include an audiometric evaluation which was conducted in July 1993.  At that time, thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
10
LEFT
10
5
15
15
15

Post service records include a July 2015 VA document which reflects that the Veteran was cleared for hearing aid use.  He complained of a gradual decrease in his hearing since being in the Gulf War in 1991.  Noise exposure included gunfire and bombs.  (The Board notes that inservice noise exposure is conceded.)  Following testing in July 2015, the examiner noted that hearing sensitivity had "POOR/FAIR reliability."  However, mild bilateral sensorineural hearing loss was noted.  Follow-up was called for.  

On VA audiological evaluation in December 2015, pure tone thresholds, in decibels, could not be tested.  Apparently, this was due to audiometric scores which were inconsistent and unreliable.  

On VA audiological evaluation in July 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
25
LEFT
20
10
10
20
25

Speech recognition ability could not be tested.  The examiner noted that the Veteran might have hearing loss at a level that was not considered to be a disability for VA purposes.  Specifically, testing showed normal hearing in the right ear, and the left ear showed sensorineural hearing loss in the frequency range of 6000 Hz or higher.  

The Board observes that these audiometric findings do not represent hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2016).  The remainder of the record contains no evidence that the Veteran has a bilateral hearing loss disability for VA purposes.  

The Board recognizes the Veteran's statements made in support of his claim.  He is competent to report having sustained acoustic trauma during active duty and is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure during service and hearing loss during or after service).  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson and Jandreau, supra.  The Board finds that his assertions are credible and, as noted earlier, his inservice noise exposure has been conceded.  

However, the Veteran's contentions that he incurred hearing loss for VA purposes do not constitute (medical) evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a hearing loss disability for VA purposes) falls outside the realm of common knowledge of a lay person as it requires specific audiometric testing.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra.  As a result, his assertions cannot constitute competent (medical) evidence in support of his claim.  

In the absence of proof of a present disability there can be no valid claim.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131 (West 2014), as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 (West 2014) to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current hearing loss, the claim must be denied.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra.  

TTR under 38 C.F.R. § 4.29 (2016), 
Based on Hospitalization from May 8, 2015, to June 15, 2015.  

TTR Laws and Regulations - In General

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2016).  Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  38 C.F.R. § 4.29 (2016).  

Background and Analysis

The Veteran claims that he was hospitalized at a VA facility from May 8, 2015, to June 15, 2015, for treatment of his service-connected PTSD.  At the recent hearing, he specifically recalled that he was domiciled at the VA facility during the period in question and that he was not treated on an outpatient basis.  

The evidence shows that the Veteran was indeed hospitalized during the period in question at a VA facility.  However, review of the records reflects that his treatment for this period was for his nonservice-connected alcohol and cocaine dependence.  He did not require hospital treatment for his service-connected psychiatric disability for a period in excess of 21 days.  Consequently, the Board concludes that the criteria for a TTR under the provisions of 38 C.F.R. § 4.29 (2016) have not been met for the period from May 8, 2015, to June 15, 2015.  (It is noted that the Veteran was admitted for treatment of his PTSD on June 16, 2015, and that he was hospitalized through August 31, 2015, and that a TTR was granted for that period.)  


ORDER

Service connection for bilateral hearing loss is denied.  

A TTR based on a period of hospitalization from May 8, 2015, to June 15, 2015, is denied.  


REMAND

The Veteran was afforded a VA psychiatric examination in July 2016.  Subsequently dated VA records reflect continued treatment for psychiatric complaints.  A November 2016 document attests to his abrasiveness with others.  At his hearing in February 2017, he stated that his PTSD symptoms had worsened since that evaluation.  Moreover, lay statements were submitted on his behalf attesting to the fact that his mental health symptoms were severe.  His wife claimed that he often said that he was going to hurt himself and others.  He experienced panic attacks and spent time alone in the woods away from others.  She indicated that he would not bathe and shave.  Also submitted was a VA physician's statement from January 2017 noting the Veteran's mental health symptoms included auditory and visual hallucinations.  Moreover, there had been a decline in grooming and reports of self-harm (but denial of actual intent).  His suicide risk was not thought to be clinically significant in 2017.  

A compensation examination should be scheduled to assess his current disability picture.  His updated VA treatment records should also be obtained.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated since February 2017.  

2.  Following completion of the above, schedule the Veteran for a VA PSD examination to determine the severity of his service-connected PTSD.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire should be completed.  

3.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD, residual stress fracture of left ankle, and tinnitus) and comment on the functional impairment caused solely by the service-connected disabilities, relative to the Veteran's ability to secure and follow a substantially gainful occupation.  Nonservice-connected disabilities and age should not be considered or mentioned.

A complete rationale for all opinions should be provided.  

4.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


